—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 28, 2000, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant was properly adjudicated a persistent violent
felony offender. The record establishes that, after consultation with counsel, defendant expressly withdrew his previous challenges to the constitutionality of his predicate convictions, and that nothing in his colloquy with the court subsequent to the withdrawal revived those challenges in any manner. Accordingly, his claim that the court should have conducted a hearing on these challenges is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant’s vague and conclusory allegations did not warrant a hearing (see People v Harris, 61 NY2d 9, 15 [1983]). To the extent that defendant is claiming ineffective assistance with respect to the instant plea and sentencing proceedings, we find that claim to be unsupported by the record (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d 397, 404 [1995]). Concur — Buckley, P.J., Rosenberger, Lerner, Friedman and Gonzalez, JJ.